Webb, Judge.
Franklin Smith appeals his conviction of burglary, urging that the court erred in asking a question of a witness, and that it erred in failing to charge on the lesser included offense of criminal trespass.
We find no error as to either enumeration since in the first instance no objection was made to the court’s question (Sanders v. State, 134 Ga. App. 825 (216 SE2d 371) (1975)), and since in the second no charge on criminal trespass was requested. State v. Stonaker, 236 Ga. 1 (222 SE2d 354) (1976), applicable to this trial occurring on February 3, 1976; Kessel v. State, 236 Ga. 373, 374 (223 SE2d 811) (1976).

Judgment affirmed.


Deen, P. J., and Quillian, J., concur.